The State of TexasAppellee




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 29, 2014

                           No. 04-13-00663-CR and 04-13-00713-CR

                                  Dillan William STANLEY,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011CR8100B
                        Honorable Maria Teresa Herr, Judge Presiding

                                         ORDER
       Appellant’s brief in these consolidated appeals was originally due on February 10, 2014.
This court has granted appellant two extensions, the latest until April 28, 2014. Appellant is
represented on appeal by retained counsel Mr. Anthony B. Cantrell. On April 24, 2014, Mr.
Cantrell filed a third request for an extension until May 19, 2014.

        We GRANT the motion and order Mr. Cantrell to file the brief by May 19, 2014.
Counsel is advised that no further extensions of time will be granted absent a motion that (1)
demonstrates extraordinary circumstances justifying further delay, (2) advises the court of the
efforts counsel has expended in preparing the brief, and (3) provides the court reasonable
assurance that the brief will be completed and filed by the requested extended deadline. If the
brief or a conforming motion is not filed by the date ordered, the court may abate this appeal and
remand the case to the trial court for a hearing to determine whether appellant or his counsel has
abandoned the appeal. Because sanctions may be necessary, the trial court will be asked to
address this issue even if new counsel is retained or substituted before the date of the hearing.

        The clerk of this court shall cause a copy of this order to be served on Mr. Cantrell by
certified mail, return receipt requested, and by regular United States mail.




                                                     _________________________________
                                                     Sandee Bryan Marion, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of April, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court